Whitfield, C. J.,
delivered the opinion of the court.
The testator lived at Terry, in Hinds county, and was domiciled there at the time of his death. Two of his executors live in Jackson, said county, and one in Terry. The question is, shall stocks and bonds belonging to said testator (Tribette), in his executor’s hands, be assessed for taxation whilst being administered by his executors as executors at the .domicile of the testator, or to the executors at their respective domiciles, it being conceded that they must be assessed to the appellants, whilst acting as trustees after the termination of their duties as executors, at their respective domiciles. We think the weight' of authority is that the stocks and bonds and like personal property should be assessed at the domicile of the testator, and, therefore, so hold. We also hold that said property should be assessed to appellants, in their character of trustees, at the respective domiciles of the trustees.
It follows that the judgment is affirmed as to the assessment against the trustees, but as to the judgment against the appellants in their capacity as executors, it is reversed and a judgment will be entered here dismissing this suit as to that, since the city of Jackson is the only plaintiff. The town of Terry is entitled to these taxes, which should be promptly paid, or proper provisions taken to enforce payment.

So ordered.